EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please rejoin claim 3.
In claim 12, after the term “substrate” and before “according”, please delete the term “switch”.
Election/Restrictions
Claims 1-2 and 4-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Giron et al. (US 20120212794), Kawashima et al. (Thin Solid Films), Nakazawa et al. (JP 2005-019205), Weidner et al. (Physica Status Solidi B), and Stubbs (US 20170306470).
Giron discloses an electrochromic laminate that has a glass substrate formed from a composition having the same components in the same content with a transparent conductive layer disposed directly onto the glass substrate, wherein the conductive layer is an indium tin oxide.  However, Giron is silent to the further tin oxide layer that is doped with antimony or fluoride.  Kawashima discloses a fluorine-doped thin oxide film disposed on ITO film, wherein the substrate is heated at 300°C, wherein the solution used to form the films is atomized at a pressure of 0.06 MPa.  The substrate is Corning #7059 which is an alkali-free substrate.  While it is noted the atomization is done at a partial pressure, there is no reasonable expectation that the properties as claimed would occur.  Examiner notes that the process produces the claimed properties and since the process is not necessarily the same, the resulting refractive index and extinction coefficient, wherein the present invention shows the values as critical for reducing resistance.  Nakazawa discloses a transparent conductive film laminate for electrochromic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783